Name: Commission Regulation (EU) No 1307/2014 of 8 December 2014 on defining the criteria and geographic ranges of highly biodiverse grassland for the purposes of Article 7b(3)(c) of Directive 98/70/EC of the European Parliament and of the Council relating to the quality of petrol and diesel fuels and Article 17(3)(c) of Directive 2009/28/EC of the European Parliament and of the Council on the promotion of the use of energy from renewable sources
 Type: Regulation
 Subject Matter: environmental policy;  natural environment;  technology and technical regulations;  cultivation of agricultural land;  deterioration of the environment;  energy policy;  international trade
 Date Published: nan

 9.12.2014 EN Official Journal of the European Union L 351/3 COMMISSION REGULATION (EU) No 1307/2014 of 8 December 2014 on defining the criteria and geographic ranges of highly biodiverse grassland for the purposes of Article 7b(3)(c) of Directive 98/70/EC of the European Parliament and of the Council relating to the quality of petrol and diesel fuels and Article 17(3)(c) of Directive 2009/28/EC of the European Parliament and of the Council on the promotion of the use of energy from renewable sources THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 98/70/EC of the European Parliament and of the Council of 13 October 1998 relating to the quality of petrol and diesel fuels and amending Council Directive 93/12/EEC (1), as amended by Directive 2009/30/EC (2), and in particular the second subparagraph of Article 7b(3)(c) thereof, Having regard to Directive 2009/28/EC of the European Parliament and of the Council of 23 April 2009 on the promotion of the use of energy from renewable sources and amending and subsequently repealing Directives 2001/77/EC and 2003/30/EC (3), and in particular the second subparagraph of Article 17(3)(c) thereof, Whereas: (1) Directives 98/70/EC and 2009/28/EC lay down that biofuels and bioliquids may only be counted towards the established targets and economic operators may only benefit from public support if they comply with the sustainability criteria laid down in those Directives. As part of this scheme, biofuels and bioliquids can only be counted towards the targets or benefit from public support in case they are not made from raw material obtained from land that in or after January 2008 was highly biodiverse grassland, unless in the case of non-natural highly biodiverse grasslands evidence is provided that the harvesting of the raw material is necessary to preserve its grassland status. (2) Article 17(3)(c) last subparagraph of Directive 2009/28/EC and Article 7b(3)(c) last subparagraph of Directive 98/70/EC request the Commission to establish the criteria and geographic ranges to determine which grassland qualifies as highly biodiverse grassland under Article 7b(3)(c) of Directive 98/70/EC and Article 17(3)(c) of Directive 2009/28/EC. (3) Highly biodiverse grasslands differ among climatic zones and may include, inter alia, heaths, pastures, meadows, savannahs, steppes, scrublands, tundra and prairies. These areas develop distinct characteristics for instance with regard to the degree of tree cover and the intensity of grazing and mowing. For the purposes of Article 7b(3)(c) of Directive 98/70/EC and Article 17(3)(c) of Directive 2009/28/EC, it is therefore appropriate to use a broad definition of grassland. (4) Directives 98/70/EC and 2009/28/EC distinguish between natural and non-natural highly biodiverse grassland and provide definitions for both of these. It is therefore appropriate to include operational criteria in these definitions. It is appropriate, for the purpose of this Regulation, to consider degraded grassland as being impoverished in terms of biodiversity. (5) Compliance with Article 7b(3)(c) of Directive 98/70/EC and Article 17(3)(c) of Directive 2009/28/EC is verified in accordance with Article 7c(1) and (3) of Directive 98/70/EC and Article 18(1) and (3) of Directive 2009/28/EC. (6) Comprehensive information on geographic ranges of highly biodiverse grasslands is not available at international level. Therefore, this Regulation provides geographic ranges only for those highly biodiverse grasslands for which information is already available. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Sustainability of Biofuels and Bioliquids established by Article 25(2) of Directive 2009/28/EC, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of Article 7b(3)(c) of Directive 98/70/EC and Article 17(3)(c) of Directive 2009/28/EC the following criteria and definitions shall apply: (1) grassland means terrestrial ecosystems dominated by herbaceous or shrub vegetation for at least 5 years continuously. It includes meadows or pasture that is cropped for hay but excludes land cultivated for other crop production and cropland lying temporarily fallow. It further excludes continuously forested areas as defined in Article 17(4)(b) of Directive 2009/28/EC unless these are agroforestry systems which include land-use systems where trees are managed together with crops or animal production systems in agricultural settings. The dominance of herbaceous or shrub vegetation means that their combined ground cover is larger than the canopy cover of trees; (2) human intervention means managed grazing, mowing, cutting, harvesting or burning; (3) natural highly biodiverse grassland means grassland that: (a) would remain grassland in the absence of human intervention; and (b) maintains the natural species composition and ecological characteristics and processes; (4) non-natural highly biodiverse grassland means grassland that: (a) would cease to be grassland in the absence of human intervention; and (b) is not degraded, that is to say it is not characterised by long-term loss of biodiversity due to for instance overgrazing, mechanical damage to the vegetation, soil erosion or loss of soil quality; and (c) is species-rich, that is to say it is: (i) a habitat of significant importance to critically endangered, endangered or vulnerable species as classified by the International Union for the Conservation of Nature Red List of Threatened Species or other lists with a similar purpose for species or habitats laid down in national legislation or recognised by a competent national authority in the country of origin of the raw material; or (ii) a habitat of significant importance to endemic or restricted-range species; or (iii) a habitat of significant importance to intra-species genetic diversity; or (iv) a habitat of significant importance to globally significant concentrations of migratory species or congregatory species; or (v) a regionally or nationally significant or highly threatened or unique ecosystem. Article 2 Without prejudice to Article 3, grasslands in the following geographic ranges of the European Union shall always be regarded as highly biodiverse grassland: (1) habitats as listed in Annex I to Council Directive 92/43/EEC (4); (2) habitats of significant importance for animal and plant species of Union interest listed in Annexes II and IV to Directive 92/43/EEC; (3) habitats of significant importance for wild bird species listed in Annex I to Directive 2009/147/EC of the European Parliament and of the Council (5). Highly biodiverse grassland in the European Union is not limited to the geographic ranges referred to under (1), (2) and (3) of this Article. Other grassland might fulfil the criteria for highly biodiverse grassland set out in Article 1. Article 3 Where evidence is provided that the harvesting of the raw material is necessary to preserve the grassland status, no further evidence to show compliance with Article 7b(3)(c)(ii) of Directive 98/70/EC and Article 17(3)(c)(ii) of Directive 2009/28/EC has to be provided. Article 4 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 October 2015. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 8 December 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 350, 28.12.1998, p. 58. (2) OJ L 140, 5.6.2009, p. 88. (3) OJ L 140, 5.6.2009, p. 16. (4) OJ L 206, 22.7.1992, p. 7. (5) OJ L 20, 26.1.2010, p. 7.